Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 1 of 27




                 EXHIBIT1
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 2 of 27




 1                        UNITEDSTATESDISTRICTCOURT
 2                       NORTHERN
                                DISTRICTOF CALIFORNIA
 3
 4
 5    LTTBLLC, a California         limited      )
 6    liability      company,                    )
 7                     Plaintiff,               )    CASENO.
 8    vs.                                       )    3: 18-cv-00509-RS
 9    REDBUBBLE,
              INC. , a Delaware
10    corporation,
11                     Defendant.
12
13
14
15                                  CONFIDENTIAL
16                 30(b)(6)   DEPOSITIONOF REDBUBBLE,
                                                   INC.
17      THROUGH
              ITS DESIGNATED
                           REPRESENTATIVE,
                                        JAMESN. TOY
18                              FRIDAY,MARCH
                                           1, 2019
19
20
21                            BEHMKE
                                   REPORTING
                                           ANDVIDEOSERVICES, INC.
22                              BY: SUZANNE
                                          I. ANDRADE,
                                                   CSR NO. 10682
23                                            160 SPEARSTREET, SUITE 300
24                                     SANFRANCISCO,CALIFORNIA94105
25                                                          (415) 597-5600

                  BEHMKE REPORTING AND VIDEO SERVICES,          INC.         1
                                (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 3 of 27




 1
 2
 3
 4
 5
 6
 7
 8         Confidential       30(b)(6)    deposition   of REDBUBBLE,
                                                                  INC.,
 9    THROUGH
            ITS DESIGNATED
                         REPRESENTATIVE,
                                      JAMESN. TOY,
10    taken on behalf     of PLAINTIFF, at One Embarcadero Center,
11    Suite 500, San Francisco,          California,   commencing at
12    10:15 A.M., FRIDAY,MARCH
                             1, 2019, before               Suzanne I.
13    Andrade, Certified       Shorthand Reporter No. 10682,
14    pursuant   to Notice.
15
16
17
18
19
20
21
22
23
24
25

             BEHMKE REPORTING AND VIDEO SERVICES,               INC.      2
                           (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 4 of 27




 1    APPEARANCES
               OF COUNSEL:
 2    FOR PLAINTIFF:
 3           SKAGGSFAUCETTE
                          LLP
 4           BY: JEFFREYE. FAUCETTE,ATTORNEY
                                           AT LAW
 5           One Embarcadero Center, Suite 500
 6           San Francisco,   California   94111
 7           Telephone:   (415) 315-1669
 8           Email:   jeff@skaggsfaucette.com
 9
10    FOR DEFENDANT:
11           COASTSIDELEGAL
12           BY: KENNETH
                       B. WILSON,ATTORNEY
                                        AT LAW
13           455 1st Avenue
14           Half Moon Bay, California     94091
15           Telephone:   (650) 440-4211
16           Email:   ken@coastsidelegal.com
17
18    ALSOPRESENT:
19           ELEKTRA
                   PRINZTGORSKI
20           JENNIFERGOLDBERG
21           KATERICKERT
22
23
24
25

             BEHMKE REPORTING AND VIDEO SERVICES,         INC.         3
                           (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 5 of 27




 1    amount of paper we're dealing with.
 2                  So this     is a document titled         "Notice of
 3    Deposition      of Redbubble Inc."          If you would take a
 4    moment to take a look at that and let me know when
 5    you've had a chance to do so.
 6        A.        (Examines document.)
 7                 Okay.
 8         Q.      Have you seen Exhibit           15 before?
 9        A.       Yes.
10         Q.       Is this     one of the documents you reviewed in
11    preparation      for your deposition?
12        A.       Yes.
13         Q.      And you understand          that pursuant    to this     notice
14    of deposition,          that you're     here today testifying        on
15    behalf    of Redbubble?
16        A,       Yes.
17        Q.       And you agreed to do that on behalf              of
18    Redbubble?
19        A.       Yes.
20        Q,       Before you came today for the deposition,                    did
21    you have the opportunity              to review the five topics           that
22    are listed      in the notice         of deposition?
23        A.       Yes.
24         Q.      Do you feel prepared to describe             Redbubble's
25    testimony      as to those five topics?

                BEHMKEREPORTING AND VIDEO SERVICES,                      INC.          21
                            (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 6 of 27




 1        A.      Yes.
 2         Q.     Was there    any information     you were looking for
 3    in preparation      for today that you were unable to find?
 4        A.      No.
 5         Q.     Was there    anyone you wanted to talk       to that   you
 6    didn ' t have a chance to talk to?
 7        A.      No.

 8         Q.     What's your educational        background,   Mr. Toy?
 9        A.      JD, bachelor's.
10         Q.     Where did you obtain your JD degree?
11        A.      From Duke law school.
12        Q.      What year?
13        A.      2008.
14        Q.      And prior    to attending   Duke, where did you
15    obtain    your bachelor's     degree?
16        A,      University    of Memphis.
17         Q.     In what year?
18        A.      2001.
19         Q.     What was your undergraduate        degree in?
20        A.      Economics.
21         Q.     After you graduated     from Duke in 2008, where
22    did you work?
23        A.      Simpson Thacher & Bartlett.
24         Q.     In what city?
25        A.      Palo Alto.

                BEHMKEREPORTING AND VIDEO SERVICES,               INC.         22
                            (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 7 of 27




 1    for purchase?
 2           MR. WILSON: Objection;        lack of foundation,        calls
 3    for speculation.
 4                  You can answer.
 5           THEWITNESS: Marketing on behalf            of the artists.
 6    BY MR. FAUCETTE
                   :
 7           Q.     What sort of marketing?
 8           MR. WILSON: Could you read back the -- the -- not
 9    this    question   but the question before.          I don't    think
10    the answer corresponded          to the question.
11           MR. FAUCETTE: Well, I'm not sure it matters.                   I
12    asked him a question.           There's a question     pending.           What
13    sort of marketing does Redbubble perform on behalf of
14    its customers.
15           MR. WILSON: Well, I'd still         like to have that          last
16    question      and answer read back because I want to make
17    sure -- I may have missed it,          but I didn't     think the
18    answer corresponded       to the question.
19                  (Record read as follows:
20                  "QUESTION: And other than the search tool
21                   Redbubble provides,     is there any other way that
22                   customers can locate items on the Redbubble
23                   website that are available        for purchase?")
24    BY MR. FAUCETTE:
25           Q.     So my question,     Mr. Toy, is:      What sort of

                  BEHMKE REPORTING AND VIDEO SERVICES,               INC.              26
                                (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 8 of 27




 1    marketing     does Redbubble provide on behalf             of artists?
 2          A.     If an -- an ad you would see on Google.
 3          Q.     And by that     you mean an ad that would appear
 4    on -- in response         to a search term entered         on Google?
 5          A.     Yes.
 6          Q.     Something commonly known as an ad word spy,
 7    perhaps?
 8          A.     Perhaps,     yes.
 9          Q.     So does Redbubble purchase advertising              on
10    Google on behalf         of the users in its marketplace?
11          A.     Redbubble doesn't        do it.   It's     an automated
12    system.
13          Q.     Other than buying ads on Google, does Redbubble
14    do anything     else to market the availability             of goods on
15    its   marketplace?
16          A.     The -- similar      ads could appear on Facebook or
17    other channels,         Instagram.
18          Q.     Is that     all part of the automated system you
19    described?
20          A.     Yes.
21          Q.     Does -- putting         aside the purchase     of ads on
22    Google, Facebook, Instagram,             other social     media type
23    channels,     does Redbubble do any other kind of marketing
24    on behalf     of the users who have uploaded products                 to its
25    marketplace?

                 BEHMKE REPORTING AND VIDEO SERVICES,                INC.            27
                               (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 9 of 27




 1    design and which was taken down on January 14th, 2014.
 2                  So the question     is:     Why is the entry         listed
 3    here on the document for the "Lettuce Turnip the Beets 1"
 4    item without      any information        about removal or takedown?
 5         MR. WILSON: I'm going to object                 to the prologue to
 6    the question,      but the question        itself     was fine.
 7         THEWITNESS: When it was removed from the
 8    marketplace,      whoever -- whatever MPI Team member did
 9    that didn't      input -- didn't        input the information
10    correctly.
11    BY MR. FAUCETTE:
12         Q.      How do you know it was removed?
13         A.      We found it and confirmed it was removed.
14         Q.      And I believe      your testimony        earlier     was that
15    the removal date information             is automatically         generated
16    by the system when a listing             is removed.
17                  So how is it that     if this     listing     was, in fact,
18    removed there's      no removal date stamp?
19         A.       The removal date field        is also dependent upon
20    other fields      at the event of removal.             So when a listing
21    or work is removed, what is put there                 is also dependent
22    upon how the MPI Team member inputs                 in the other
23    fields    -- one or more of the other fields.
24         Q.       So now looking just one line above, the other
25    listing      by David Ayala, the one for the Lettuce                Turnip

                BEHMKEREPORTING AND VIDEO SERVICES,                      INC.       132
                            (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 10 of 27




 1     the Beet shirt.
 2                     Do you see that one?
 3             A.      Yes.
 4             Q.      So that   one shows that the listing     was created
 5     on September 13, 2013, and it was removed on January 14,
 6     2014, right?
 7             A.      Yes.
 8             Q.      There were 90 orders for this     listing,      right?
 9             A.      Yes.
10             Q.      There were 68 units    sold?
11             A.      Yes.
12             Q.      Were any of those units    that were sold in
13     process        as of the time of the removal?
14             A.      I don't   know.
15             Q.      If an order -- so this    document reflects        that
16     the removal date,          again, was January 14 at -- it appears
17     to be around 2:40, and the rest of the time is cut off,
18     but around 2:40 p.m. on the 14th of January,                 Pacific
19     time.
20                     If someone placed an order at 2:00 p.m. Pacific
21     time that        day, was that order fulfilled?
22             MR. WILSON: Objection;        incomplete hypothetical,
23     calls        for speculation.
24             THEWITNESS: Yeah, I don't         know.
25     BY MR. FAUCETTE:

                    BEHMKE REPORTING AND VIDEO SERVICES,              INC.       133
                                  (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 11 of 27




 1          Q.       Well, given the way your system works, what is
 2     most likely         the result     if an order was placed before the
 3     event was removed?             Would the order have been fulfilled?
 4          MR. WILSON: Same objections.
 5          THEWITNESS: Yes.
 6     BY MR, FAUCETTE:
 7          Q.       And that's       consistent      with how Redbubble
 8     handles      its marketplace?         When orders had been placed,
 9     regardless      of whether the listing            is later   deleted
10     before the order has been delivered                 to the customer,
11     nothing about your system stops that delivery                      from
12     happening?
13          A.       The system does not stop that             from happening.
14          Q.       And the consumer who received             the order in such
15     a situation      where they have purchased something that                  is
16     removed before the order has been delivered,                      that
17     consumer never learns             that the item they purchased was
18     taken off your website because it infringed                   someone
19     else's    rights;      isn't     that right?
20          A.       Can you rephrase        the question?
21          MR. FAUCETTE: Can we have it read back?
22          THEWITNESS: Oh, no.               I'm sorry.       I don't
23     understand      the question.
24     BY MR. FAUCETTE:
25          Q.       What part don't        you understand?

                 BEHMKE REPORTING AND VIDEO SERVICES,                      INC.        134
                               (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 12 of 27




 1          THE WITNESS: Sorry.                Can you repeat             the question?
 2                    (Record read as follows:
 3                    "QUESTION: And the consumer who received                           the
 4                       order in such a situation               where they have
 5                       purchased       something that         is removed before           the
 6                       order has been delivered,               that     consumer never
 7                       learns   that     the item they purchased                was taken
 8                       off your website       because it infringed                 someone
 9                       else's   rights;     isn't     that     right?")
10          MR. WILSON: Objection;                calls        for speculation,
11     incomplete         hypothetical,       and assumes facts             not
12     established.
13                  You can answer.
14          THE WITNESS: To address                   the last     part     of the
15     question,         it would have been -- if it's                  a takedown
16     notice,     it would have been taken down because somebody
17     gave us a notice.
18     BY MR. FAUCETTE:
19          Q,      And in a case where you've received                       a takedown
20     notice     that     you've acted on by taking               down the listing,
21     if purchases          had been made from that              listing     that    were
22     not yet delivered             to customers,        your testimony           is the
23     delivery     would go on and happen because your system
24     doesn't     stop the delivery,            right?
25          A,      Correct.

                  BEHMKEREPORTING AND VIDEO SERVICES,                             INC,            135
                              (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 13 of 27




 1             Q.      And in those instances,            the person who receives
 2     the delivery            that purchased it from your marketplace
 3     never learns            that they bought something that           you've now
 4     removed because it infringes                  someone else's     rights;
 5     isn't        that     right?
 6             MR. WILSON: Same objections                as I made to the last
 7     version        of this         question.
 8             THE WITNESS: Because we removed it under our IP
 9     policy        pursuant         to a valid takedown notice.
10     BY MR. FAUCETTE:
11             Q.      Right.
12                     Your system does not include            a feature     whereby
13    when you take something down for violation                       of your IP
14     rights        policy,      you do not notify       purchasers    of that   item
15     who previously             purchased it that they have purchased
16     something that             you have removed?
17             A.      Correct.
18             Q.      And you know who those people are,               right?
19             A.      Which people?
20             Q.      The people who have brought something from you.
21             A.          They didn't      -- I don't   understand    the question.
22             Q.          People who make purchases        on your marketplace,
23     you have a record of who they are?
24             A.      We have a record of what they have told us,
25     yes, the shipping                address.

                    BEHMKE REPORTING AND VIDEO SERVICES,                   INC.          136
                                  (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 14 of 27




 1     Exhibit        16 reflect     that    functioning     of the ACE system
 2     after        August 2018?
 3             A.      I don't     know.
 4             Q.      Earlier     we were looking at the listing              for the
 5     Lettuce        Turnip the Beet T-shirt           that was -- that
 6     resulted        in the sale of approximately              68 items.
 7                     Do you remember looking at that              listing?
 8             A.      Yes.
 9             Q.      And that was loaded by a user named David
10    Ayala, A-y-a-1-a,             I believe     --
11             A.      Yes.
12             Q.      -- is that     right?
13             A.      Yes.
14             Q.      Is Mr. Ayala still         a registered      user on the
15    Redbubble marketplace?
16             A.      Yes.
17             Q.      Has he sold infringing           items of other third
18    parties?
19             A.      I don't     know.
20             Q.      But the fact that         he sold more than 60
21     infringing        T-shirts     that     said "Lettuce     Turnip the Beet"
22     and then subsequently               uploaded a "Lettuce       Turnip the
23     Beets 1" design did not result                  in him being removed from
24     the platform?
25             MR. WILSON: Objection;             lack of foundation.

                    BEHMKE REPORTING AND VIDEO SERVICES,                     INC.        155
                                  (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 15 of 27




 1         THEWITNESS: Can you repeat your question,                  please,
 2     or Suzanne?
 3                (Record read as follows:
 4                "QUESTION: But the fact that he sold more than
 5                  60 infringing      T-shirts    that said    'Lettuce
 6                  Turnip the Beet' and then subsequently             uploaded
 7                  a 'Lettuce     Turnip the Beets!'       design did not
 8                  result     in him being removed from the
 9                  platform?"}
10         MR. WILSON: Objection.            The question      is vague,
11     lacks foundation,        assumes facts     not established.
12                You can answer.
13         THEWITNESS: He is still              an active   user or a user.
14    BY MR. FAUCETTE:
15         Q.     Was there a period of time when his account was
16    disabled?
17         A.     I don't      know.
18         Q.     So I just wanted to cover a couple of general
19    points with you, Mr. Toy, about the Redbubble
20    marketplace     and how it functions.
21         A.     Okay.
22         Q.     For just a generic listing,          when a purchaser
23     sees a listing        on the website that it determines         it
24    wants to buy, what is the first             step in the purchase
25     process for the -- for that customer?

                BEHMKEREPORTING AND VIDEO SERVICES,                  INC.       156
                            (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 16 of 27




 1     listings     do not appear in ads on third-party                 websites
 2     such as Google?
 3          MR.    WILSON: Objection.              The question     is vague.
 4                  You can answer.
 5          THEWITNESS: I would like you to clarify                      your
 6     question,     please,      so we're -- I'm not sure I understand.
 7     BY MR.     FAUCETTE:
 8          Q.      As part of Redbubble's marketing,                you discussed
 9     earlier     today placement of ads on Google, Instagram,                     and
10     other places.
11                  When Redbubble has an ad appear on Instagram,
12     for example, there          is an image of a product that               is
13     available     on the Redbubble marketplace,                and it's     being
14    marketed through Instagram,              right?
15          A.      Yes.
16          Q.      When a listing        is removed from Redbubble's
17    marketplace,          is there    a mechanism in place that makes
18     sure that     that     listing    doesn't     appear in any of
19     Redbubble's     advertising?
20          A.      Yes.
21          Q.      Is that     instantaneous,        or is there      some lag in
22     time when that         happens?
23          A.      There is a lag.
24          Q.      How long a lag?
25          A.      I don't     know.

                  BEHMKE REPORTING AND VIDEO SERVICES,                       INC.      173
                                (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 17 of 27




 1             Q.     Have you seen this e-mail before?
 2         A.         Yes.
 3             Q.     In preparation    to testify    today?
 4         A.         Yes.
 5             Q.     Were you working at Redbubble as of October
 6     2014?
 7         A.         No.
 8         Q.         In the e-mail wherein Ms. Printz         asks for
 9    Redbubble to cease and desist            the sale and promotion of
10    the Lettuce Turnip the Beet market -- mark, excuse me,
11    on all products,          the e-mail also asks for information
12     from Redbubble about the measures taken to comply with
13    demand, etc.
14                    Did Redbubble respond to this?
15         A.         I don't   know.
16         Q.         Does Redbubble have a policy internally         about
17    providing        rights   holders with information       about the
18    number and/or dollar          value of the sale of infringing
19     items?
20         A.         It does now. I don't know about October 27,
21     2014.
22         Q.         What is the current policy?
23         A.         Could you be more specific?
24         Q.         Well, you said Redbubble currently         has a policy
25     about whether it will tell          rights    holders about the

                    BEHMKEREPORTING AND VIDEO SERVICES,             INC.        176
                                (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 18 of 27




 1    number or dollar                value of the sale of infringing              goods.
 2                     What is that policy?
 3         A.          If a rights         holder requests        information      about
 4     sales        on the platform         of works that have been moderated,
5     we will provide that                 information.
 6             Q.      When did that            get adopted as Redbubble's
 7    policy?
 8         MR. WILSON: Objection;                    lack of foundation.
 9                     You can answer.
10             THEWITNESS: As long as I've been there.
11    BY MR. FAUCETTE:
12             Q.      And you joined the company in 2014?
13         A,          Uh...      Sorry.
14         Q,          Well, regardless            of when you joined,      it's       your
15    understanding            that     from the time you first          joined the
16    company until            the present,         it has been Redbubble's
17    policy         to provide        rights     holders with the information
18     about the sales            of works moderated when rights                holders
19    make a request            for that         information?
20         A,          It was as I stated            it before.
21             Q.      And in your experience             working as an employee
22    of Redbubble, have you been party to communications with
23    rights         holders    wherein you shared that             information?
24         A.          Definitely.
25             Q,      Is there        a -- some sort of internal          requirement

                    BEHMKEREPORTING AND VIDEO SERVICES,                         INC,          177
                                (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 19 of 27




 1     about when you'll            provide that     information    to a rights
 2    holder?
 3         A.       Yes.
 4         Q.       What is that?
5          A.       It has to be -- it has to be works that                   have
 6     actually     been moderated on behalf of that               rights     holder.
 7         Q.       So your understanding            of Redbubble's       policy     is
 8     if one or more works have been moderated by Redbubble
 9     such that     those listings            have been removed and if there
10    were sales      prior        to moderation and if a rights            holder
11    makes the request,             Redbubble will then provide            data
12    about the sales             made prior     to moderation?
13         A.       Yes, if it -- if it -- they -- yes, yes.
14         MR. FAUCETTE: Mark that next, please.
15                  (Deposition        Exhibit     24 was marked for
16                  identification.)
17    BY MR. FAUCETTE:
18         Q.       Mr. Toy, you've been handed Exhibit                   24 to your
19    deposition.          It's     a three-page     document.     It's     an e-mail
20     from Jen Goldberg at Redbubble to Elektra                   Printz     at
21    Gmail dated October 28th, 2014, attaching                    correspondence
22     from Corina Maccarin.              I may have pronounced that wrong.
23                  Take a look at that and let me know when you
24    have had a chance to do that.
25         A.       I've    looked at it.

                  BEHMKE REPORTING AND VIDEO SERVICES,                      INC.          178
                                (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 20 of 27




 1            Q.     Have you seen this before?
 2            A.     Yes.
 3            Q.     Corina      is it Maccarin?
 4            A.     Corina Davis.
5             Q.     This was her name before she became Corina
6     Davis?
7             A.     Correct.
8             Q.     And this was a communication sent by Corina on
9     behalf of Redbubble to a rights           holder,     right?
10            A.     Yes.
11            Q.     Does this   letter   provide Ms. Gorski with
12    information       about the sales of items that were moderated
13    by Redbubble?
14            THEWITNESS: Suzanne, could you please repeat the
15    question.
16                   (Record read as follows:
17                   "QUESTION: Does this letter          provide Ms. Gorski
18                    with information     about the sales of items that
19                    were moderated by Redbubble?")
20            THEWITNESS: Can you please clarify             what you mean
21    by "sales of items.        11



22    BY MR. FAUCETTE:
23            Q.     Well, in response to earlier         questions    a few
24    moments ago, you indicated           that it was the policy at
25     gold         at Redbubble to provide information          to rights

                   BEHMKEREPORTING AND VIDEO SERVICES,                INC.     179
                               (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 21 of 27




 1     holders        regarding         the sales of items that had previously
 2     been moderated if the rights                       holder request      that
 3     information.
 4                     My question             is:     Do you see anything in this
 5     letter        that     shares with Ms. Gorski information                  about the
 6     sales of items that had been moderated by Redbubble
 7     prior        to this        letter      being sent?
 8          A.         Dollar amounts?
 9             Q.      Dollar amounts, number of items sold,                      any
10     information            --
11          A.         No.
12             Q.      -- whatsoever.
13          A.         No.
14             Q.      No?
15          A.         No dollar            amounts or units      sold.
16             Q.      And this         letter        was sent after      the date on
17    which multiple                listings         had been moderated by Redbubble,
18     right?
19          A.         I don't         know.
20             Q.      Well, you can refer                back to Exhibit      16 if you
21    would like,             but there were items removed and moderated.
22          MR. WILSON: Well, if they have the exhibit,                              they
23    will show it.                 I'm not going to instruct              him not to
24     answer, but it doesn't                        seem like something that needs to
25     be covered with him.

                    BEHMKE REPORTING AND VIDEO SERVICES,                         INC.         180
                                  (415) 597-5600
      Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 22 of 27




 1             THE WITNESS: I can look if you want.
 21 BY MR. FAUCETTE:
 3             Q.          How about this:         You can look.      You can see
 41 that        there        are items moderated before the date of that
 51 letter?
 6             A.          Yes.
 7             Q.      Why did Redbubble not share the information?
 8             A.      were we asked for it?               I don't   know.
 9             MR. WILSON: I mean, do you want him to read the
10I letter           to see if they were asked for it?
11             MR. FAUCETTE: I think I've                  asked my question.         I
12I think           I've     gotten    my answer.
13             MR. WILSON: Okay.
14          MR. FAUCETTE: Why don't                     we take a short      break.       Off
15 I the record.
16I                        (Recess taken.)
17I                        (Deposition        Exhibit   25 was marked for

18I                        identification.)
19          MR. FAUCETTE: Let's                   go back on, and we'll        mark this
20     next.
21                         (Deposition        Exhibit   26 was marked for
22I                        identification.)
23I BY MR. FAUCETTE:
24             Q.          Mr. Toy, you've been handed Exhibit               26 to your
25I deposition.                   This is a letter       dated December 16, 2016,

                    BEHMKE REPORTING AND VIDEO SERVICES,                       INC.             181
                                  (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 23 of 27




 1    infringe        the Lettuce Turnip the Beet mark, right?
 2            MR. WILSON: You're asking about what the document
 3    says?
 4            MR. FAUCETTE: Yeah.
 5    BY MR. FAUCETTE
                   :
 6            Q.      You would interpret      the document that way,
 7    don't        you?
 8            A.      Yes.     He made a series     of requests.
 9            Q.      Amongthose requests         are to know how many items
10    and how much money Redbubble made selling                  items that had
11    the Lettuce         Turnip the Beet mark on them?
12            A.      Which number are you referring           to?
13            Q.      Just in general,      your understanding       of this
14    letter.
15                    When you reviewed this        letter    in 2016, you knew
16    that Mr. Smith was seeking from Redbubble information
17    about the sale of infringing             items by Redbubble, right?
18            A.      That's   what he said,      yes.
19            Q.      And you understood it that way, right?
20            A.      I -- I understood that's           what he said.
21            Q.      You weren't    confused about what he was seeking?
22            MR. WILSON: In that regard or in general?
23    BY MR. FAUCETTE:
24            Q.      In regard that he wanted information               about
25    Redbubble's         prior   sales of items that,        at least

                   BEHMKE REPORTING AND VIDEO SERVICES,                  INC.     184
                                 (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 24 of 27




 1     according to Mr. Smith, infringed            the Lettuce Turnip the
 2     Beet trademarks.
 3          A.     It would help if you told me which -- is it
 41 like 2 to 4?            Is it just 2, 3?      I mean, I can --
 5          Q.     I'm just asking:       In your understanding        of this
 6     letter    that you received      in 2016 that you ultimately
 7    wrote a response to, when you reviewed the letter                   then,
 81 did you come away from that experience with the
 91 understanding           that Mr. Smith wanted to know how many
101 items Redbubble had sold bearing infringing                marks?
11          MR. WILSON: So he's asking you if you recall                  what
121 you understood           in December 2016.
13          THEWITNESS: Yeah, I don't know.
141 BY MR. FAUCETTE:
15          Q.     Reading the letter         now today, do you have any
161 doubt that Mr. Smith wanted to know how many infringing
17    items Redbubble had sold as of the date of December 16,
18    2016?
19          A.     (Examines document.)
201                He asked for dollar        value with respect     to
211 inventory,       dollar     value with respect     to infringing
221 products       sold,     and then on the last    page -- the next
23 I page he says             mentions sales reports,     preserve     --
24    preservation         of sales reports    or -- yeah.    So that is my
25    answer.

                 BEHMKE REPORTING AND VIDEO SERVICES,              INC.           185
                               (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 25 of 27




 1           MR. FAUCETTE: Mark that next.
 2                  (Deposition      Exhibit 27 was marked for
 3                  identification.)
4     BY MR. FAUCETTE:
5            Q.     Mr. Toy, you've been handed Exhibit              27 to your
6     deposition.          Exhibit   27 -- the first      page of Exhibit          27
7      is from the Redbubble production,                Second two pages --
8     the second page and the third            page are not.         I could not
9      find the letter        that was apparently        attached    to the
10    e-mail that was produced.             But we had a copy of the
11     letter     in our production.
12                  So if you would take a look at the exhibit                 and
13     let me know when you have had a chance to do that.
14           A.     (Examines document.)
15                  Yes.
16           Q.     You wrote the letter       that's     attached    in Exhibit
17     27?
18           A.     Yes.
19           Q,     That was sent back to Mr. Smith on behalf                 of
20    Redbubble?
21           A.     Yes.
22           Q.     Your letter      does not say anything about the
23    number of infringing             items moderated by Redbubble, does
24     it?
25           A.     No.

                  BEHMKEREPORTING AND VIDEO SERVICES,                  INC.             186
                              (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 26 of 27




 1             Q.        It doesn't     provide    any information          about the
 2     revenues          received     from Redbubble from the sale of items
 3     that     had previously          been moderated,        right?
 4             A.        It does not.
 5             Q.      And as of the time your letter               was sent,
 6     Redbubble had moderated several                     user listings      on the
 7     basis        of the Lettuce          Turnip the Beet trademark          rights,
 8     right?
 9            A.       Based -- yes.
10             Q.      And you knew that you were corresponding                    with
11     the representative              of an IP rights        holder when you sent
12     this     letter      on January        13th, right?
13            MR. WILSON: Objection;               lack of foundation.
14                     Go ahead.
15             THE WITNESS: Yes.
16     BY MR. FAUCETTE:
17             Q,      And you knew that          rights     holder's
18     representative           had asked Redbubble for information                  about
19     the sale of infringing                 items?
20            A.       That,    I don't       -- I don't     remember.
21             Q.      You think you could have read Mr. Smith's
22     December 16th letter                 and been confused about the fact
23     that     he wanted to know how many infringing                      items had
24     been previously              sold?
25            MR. WILSON: Objection;               calls     for speculation,        lacks

                    BEHMKE REPORTING AND VIDEO SERVICES,                      INC,           187
                                  (415) 597-5600
     Case 3:18-cv-00509-RS Document 44-1 Filed 05/13/19 Page 27 of 27




 1     STATEOF CALIFORNIA
 2                                                   ss.
 3     COUNTY
            OF SANFRANCISCO
 4                    I hereby certify         that the witness        in the
 5     foregoing      deposition,      JAMESN. TOY, was by me duly sworn
 6     to testify      to the truth,       the whole truth         and nothing but
 7     the truth,      in the within-entitled               cause; that    said
 8     deposition      was taken at the time and place herein named;
 9     and that the deposition            is a true record of the
10     witness's      testimony      as reported       by me, a duly certified
11     shorthand reporter           and a disinterested          person,    and was
12     thereafter      transcribed       into typewriting         by computer.
13                    I further      certify    that I am not interested            in
14     the outcome of the said action,                 nor connected with nor
15     related      to any of the parties            in said action,       nor to
16     their     respective   counsel.
17                    IN WITNESSWHEREOF,
                                      I have hereunto                      set my
18     hand this      14th day of March, 2019.
19     Reading and Signing was:
20      X requested                  waived      _         not requested
21
22
23
24                       SUZANNE
                               I, ANDRADE,
                                        CSR NO. 10682
25

                 BEHMKE REPORTING AND VIDEO SERVICES,                      INC.          225
                               (415) 597-5600
